United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                      October 8, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-20374
                              Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

CLIFFORD ROY TATUM,

                                            Defendant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-02-CR-241-2)
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant       Clifford     Roy    Tatum   appeals   from      his

guilty-plea conviction for conspiracy to possess with intent to

distribute more than 50 grams of a mixture containing cocaine base

and from his resulting sentence of 327 months’ imprisonment,

followed by five years’ supervised release.                We denied Tatum’s

court-appointed counsel’s motion to withdraw and directed him to

brief    whether    Tatum’s   waiver   of    his   right   to   appeal    or    to

collaterally attack the plea, conviction, and sentence was knowing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and voluntary; and whether the district court admonished Tatum

regarding the waiver provision as required by Federal Rule of

Criminal Procedure 11.   No other issues are raised.

     Tatum has not shown that any Rule 11 violation by the district

court amounted to plain error or that his waiver was not knowing

and voluntary.   See United States v. Dominguez Benitez, 124 S. Ct.

2333 (2004); United States v. Portillo, 18 F.3d 290 (5th Cir.

1994). We need not address at this time whether a particular issue

Tatum might attempt to raise in a post-conviction proceeding could

be the proper subject of waiver.       See United States v. White, 307

F.3d 336, 343 (5th Cir. 2002).

AFFIRMED.




                                   2